Title: To George Washington from John Avery, July 1777
From: Avery, John
To: Washington, George



Sir
[July 1777]

In answer to your Excellencys Letter of the 23d Ultimo to the President of the Council of this State, I am to acquaint you that abt 2000

Blanketts arrived lately in one of our prizes, which were, previous to the reception of your Excellencys Letter, appropriated & disposed of to the Continentall Troops, destined for Ticonderogo & the Army at the southward; it is therefore at present not in the Power of this state to supply Mesrs Livingston & Turnbull with the Article of Blanketts; any other Articles that is or may be in the powers of this State to furnish the Continentall Army with, will be Cherfully afforded, not doubting they will by your Excellencys orders be Impartially distributed. I have the Honor to be with great Respect Your Excellency’s most &ca.
